DANIEL L. LAROCQUE, District Attorney, Marathon County
You point out that sec. 343.30 (1), Stats., provides that a court may suspend or revoke a person's operating privilege for certain violations. Also sec. 343.30 (1m), Stats., provides that the court shall suspend a person's operating privilege for a certain violation. Your question is whether the court has discretion to suspend only the regular driver's license and not the chauffeur's license. In 49 OAG 147 (1960), this office expressed the opinion that such order of suspension must apply to all licenses. The reasoning is that the statutes authorize suspension of the operating privilege which is defined by sec.340.01 (40), Stats., to include all licenses.
Section 343.30 (1q), 1971 Rev. Stats., provided that for first offense of drunk driving the court shall revoke the operating privilege. In 60 OAG 129 (1971), I concluded that this includes both the regular and chauffeur's license. In that opinion, I pointed out that as to second offense of drunk driving under sec.343.31 (1) (b), Stats., only the regular license is revoked, if the person was not operating as a chauffeur at the time of the offense. I recommended that legislation be introduced to correct this inconsistency. By ch. 70, Laws of 1973, the legislature made a similar provision as to first offense of drunk driving, so that now on first offense only the regular license is revoked, if the person was not operating as a chauffeur at the time of the offense.
RWW:AOH *Page 241